DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 & 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 describes an iterative process where a first feedback value is compared to a second feedback value in the auto-tuning method, and the greater of the two values is used as the first feedback value for the next iteration of the process to compare with a second feedback value “until all unique values of impedance of the variable impedance 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, & 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mejia et al. (US Patent 8219053), a reference of record.
As per claim 1:
Mejia et al. discloses in Fig. 2:
A tuning method for an RFID reader (Abstract), the tuning method comprising: transmitting a carrier signal (step 202, col. 3 lines 25-49); measuring a plurality of feedback signals produced in the RFID reader when transmitting the carrier signal with a variable matching network (capacitor bank 114) set at a plurality of impedance values (each combination of capacitors, as per step 211) that are different from one another (steps 204-214, col. 3 lines 25-49); determining which impedance value of the plurality of impedance values produced a feedback signal having a highest level of the plurality of feedback signals (step 216, col. 3 lines 25-49); and setting the variable matching network to the determined impedance value (step 220, col. 3 lines 25-49) for reading an RFID tag (abstract).

	As per claim 2:
	Mejia et al. discloses in Fig. 2:
the plurality of impedance values are a plurality of capacitance values (capacitor combinations, col. 3 lines 25-49).

	As per claim 4:
Mejia et al. discloses in Fig. 2:
the plurality of feedback signals are measured at a receive terminal of the RFID reader (related Fig. 1 shows signals from the antenna passing to the signal coupling transformer 116 and amplifier 118 for processing by the micro controller 110, col. 4 lines 36-62).

	As per claim 23:
	Mejia et al. discloses in Fig. 2:
	An auto-tuning method for an RFID reader (abstract) including a variable matching network (capacitor bank 114, related Fig. 1), the auto-tuning method comprising:
setting an impedance of the variable matching network to an initial value (col. 6 lines 7-32); 
transmitting a carrier signal (step 202, col. 3 lines 25-49); 
proceeding, in an iterative manner, starting with the impedance of the variable matching network set at the initial value: 
to measure a feedback signal produced in the RFID reader when transmitting the carrier signal (steps 206-210, col. 3 lines 25-49); 
to store an amplitude of the feedback signal (step 210); 
and to set the impedance of the variable matching network to a different value acting as the initial value for a next iteration (step 214), until all unique impedance values of the variable matching network have been used (step 211); 
comparing the stored amplitudes of each of the respective feedback signals with one another to determine which of the stored amplitudes is highest (step 216); 
and setting the variable matching network to the impedance value corresponding to the highest stored amplitude of the feedback signals (step 220).

Claim(s) 1-2 & 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savoj et al. (US PGPub 20130109305)
	As per claim 1:
	Savoj et al. discloses in Fig. 10:
	A tuning method for an RFID reader (NFIC transceiver, title provides the functionality of an RFID reader), the tuning method comprising: 
transmitting a carrier signal (activation of a transmitter output comprising a 13.56 MHz carrier, para [0042]); 
measuring a plurality of feedback signals (transmitter output voltage, step 402 & 406, para [0042]) produced in the RFID reader when transmitting the carrier signal with a variable matching network (shown in related Figs. 6 & 7 with adjustable capacitor CP) set at a plurality of impedance values that are different from one another (capacitance value of the capacitor is increased, step 404, para [0042]); 
determining which impedance value of the plurality of impedance values produced a feedback signal having a highest level of the plurality of feedback signals (step 408 compares the current output voltage to the prior output voltage); 
and setting the variable matching network to the determined impedance value (step 410) for reading an RFID tag.

	As per claim 2:
Savoj et al. discloses in Fig. 10:
the plurality of impedance values are a plurality of capacitance values (steps 402 & 404).

	As per claim 4:
	Savoj et al. discloses in Fig. 10:
the plurality of feedback signals are measured at a receive terminal of the RFID reader (envelope detector, shown in related Fig. 4, para [0042]).

	As per claim 5:
Savoj et al. discloses in Fig. 10:
the feedback signals represent a voltage of the variable matching network (step 402 & 406).

	As per claim 6:
Savoj et al. discloses in Fig. 10:
the determining comprises comparing the plurality of feedback signals to one another to determine which of the plurality of feedback signals has the highest level of the plurality of feedback signals (step 408), and determining the impedance value that produced the highest level (step 408).

	As per claim 7:
Savoj et al. discloses in Fig. 10:
the determining comprises comparing feedback signals to determine whether a feedback signal decreased with respect to a previously- measured feedback signal, and, if so, determining that the previously-measured feedback signal has the highest level of the plurality of feedback signals, and determining the impedance value that produced the highest level (steps 408-410).


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mejia et al. (US Patent 8219053), a reference of record, as applied to claims 1 above, and further in view of Andresky et al. (US PGPub 20070222605)
As per claim 3:
Mejia et al. discloses in Figs. 1 & 2 that the feedback signal is provided from the signal coupling transformer 116, which receives signals from the antenna (col. 3 line 50- col. 4 line 6) in the reception branch (amplifier 118).
Mejia et al. does not disclose:
waiting to initialize an RFID tag between transmitting the carrier signal and measuring a first feedback signal of the plurality of feedback signals.
	Andresky et al. discloses in Fig. 1:
An RFID signal reader (abstract) that powers up a passive RFID tag (transponder 12) through a carrier signal (excitation signal, para [0051]) for obtaining a response from the RFID tag (para [0033]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to wait for an RFID tag to initialize between transmitting the carrier signal and measuring a first feedback signal of the plurality of feedback signals, as the RFID reader is known to provide the power to a passive RFID that then provides a signal for the RFID reader antenna to receive, which takes time, as taught by Andresky et al. (para [0033]).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savoj et al. (US PGPub 20130109305) as applied to claims 1 above, and further in view of Andresky et al. (US PGPub 20070222605)
As per claim 3:
Savoj et al. discloses in Figs. 5 that the inductance of the antenna (186) varies according to the placement of an NFC device (183) with an antenna (188) (para [0032]).
Savoj et al. does not disclose:
waiting to initialize an RFID tag between transmitting the carrier signal and measuring a first feedback signal of the plurality of feedback signals.
Andresky et al. discloses in Fig. 1:
An RFID signal reader (abstract) that powers up a passive NFC device (transponder 12) through a carrier signal (excitation signal, para [0051]) for obtaining a response from the RFID tag (para [0033]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to wait for a passive NFC to initialize between transmitting the carrier signal and measuring a first feedback signal of the plurality of feedback signals, as the presence of the NFC device alters the impedance of the antenna, as taught by Savoj et al., para [0033], and the reader is known to provide the power to a passive RFID that then provides a signal through the NFC device antenna for the RFID reader antenna to receive through magnetic induction (para [0005] of Savoj et al.), which takes time, as taught by Andresky et al. (para [0033]).


Claims 5 & 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mejia et al. (US Patent 8219053) as applied to claims 1 & 23 above, and further in view of Hyde et al. (US Patent 9087282), all references of record.
	As per claim 5:
	Mejia et al. discloses in Fig. 2:
The feedback signals represent a current of the variable matching network (step 204).
	Mejia et al. does not disclose:
		the feedback signals represent a voltage of the variable matching network.
	Hyde et al. discloses in Fig. 9:
An auto-tuning method for a variable matching network where feedback signals represent a voltage of the variable matching network (col. 10 lines 30-36).


	As per claim 24:
Mejia et al. discloses in Fig. 2:
The feedback signal is representative of a current in a transmit signal path of the RFID reader (step 204, with Fig. 1 showing the bank of capacitors 114 in the transmit path).
	Mejia et al. does not disclose:
the feedback signal is representative of a voltage in a transmit signal path of the RFID reader.
	Hyde et al. discloses in Fig. 9:
An auto-tuning method for a variable matching network where feedback signals represent a voltage of the variable matching network (col. 10 lines 30-36).
At the time of filing, it would have been obvious to one of ordinary skill in the art for the feedback signals of Mejia et al. to represent a voltage in a transmit signal path of the RFID reader, as an art-recognized alternative/equivalent electric parameter which can be used to determine a matched (optimized) impedance condition of an impedance matching circuit, as is well-understood in the art.

s 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mejia et al. (US Patent 8219053), a reference of record, as applied to claim 1 above, and further in view of Diorio et al. (US PGPub 20150227832), a reference of record.
As per claim 8:
Mejia et al. does not disclose:
the measuring comprises setting an initial impedance value of the variable matching network based on a last known best tuning value for the variable matching network.
	Diorio et al. discloses in Fig. 22:
An auto-tuning method for a variable matching network where an initial impedance value of the variable matching network is based on a last known best tuning value for the variable matching network (para [0162]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the auto-tuning method of Mejia et al. to set an initial impedance value of the variable matching network based on a last known best tuning value for the variable matching network as taught by Diorio et al. to provide the benefit of a starting point for an adjustment algorithm within a limited range, such as that the range noted by Mejia et al. (col. 6 lines 33-42), as is understood in the art.
	As a consequence of the combination, the measuring comprises setting an initial impedance value of the variable matching network based on a last known best tuning value for the variable matching network.

	As per claim 9:

the last known best tuning value is determined by tuning the variable matching network without waiting for initialization of an RFID tag in a field of the RFID reader.
Diorio et al. discloses in Fig. 22:
An auto-tuning method for a variable matching network where an initial impedance value of the variable matching network is based on a last known best tuning value for the variable matching network (para [0162]).
	As a consequence of the combination of claim 8, the last known best tuning value is determined by tuning the variable matching network without waiting for initialization of an RFID tag in a field of the RFID reader, the waiting step not being provided by Mejia et al.

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savoj et al. (US PGPub 20130109305) as applied to claims 1 above, and further in view of Diorio et al. (US PGPub 20150227832), a reference of record.
As per claim 8:
Savoj et al. does not disclose:
the measuring comprises setting an initial impedance value of the variable matching network based on a last known best tuning value for the variable matching network.
	Diorio et al. discloses in Fig. 22:

	At the time of filing, it would have been obvious to one of ordinary skill in the art for the auto-tuning method of Mejia et al. to set an initial impedance value of the variable matching network based on a last known best tuning value for the variable matching network as taught by Diorio et al. to provide the benefit of a starting point for an adjustment algorithm within a limited range, and as a known in the art starting point for the algorithm, as is understood in the art.
	As a consequence of the combination, the measuring comprises setting an initial impedance value of the variable matching network based on a last known best tuning value for the variable matching network.

	As per claim 9:
	Savoj et al. does not disclose:
the last known best tuning value is determined by tuning the variable matching network without waiting for initialization of an RFID tag in a field of the RFID reader.
Diorio et al. discloses in Fig. 22:
An auto-tuning method for a variable matching network where an initial impedance value of the variable matching network is based on a last known best tuning value for the variable matching network (para [0162]).
	As a consequence of the combination of claim 8, the last known best tuning value is determined by tuning the variable matching network without waiting for .

	Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 04/28/2021, with respect to the rejection(s) of claim(s) 1-9 under Krishnan have been fully considered and are persuasive, in regards to Krishnan failing to set an impedance for reading an RFID tag.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mejia et al., Savoj et al., Hyde et al., Diorio et al., and Andresky et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Samuel S Outten/Examiner, Art Unit 2843